Citation Nr: 1727267	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a claimed stroke.

2.  Entitlement to service connection for a right eye disability, to include as secondary to a claimed stroke.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from January 2007 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the Veteran testified at a travel board hearing at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that proceeding is of record. 

The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In May 2013, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  The Veteran indicated that he wanted to attend a travel board hearing at the RO and was sent notification in May 2016 that his hearing would be held on July 19, 2016.  The Veteran failed to appear for his hearing and to date, has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issue of service connection for a right eye disability was previously characterized as service connection for right eye ptosis.  The Court of Appeals for Veterans Claims (Court) has held that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the current evidence of record, the issue has been broadened and recharacterized as indicated on the title page.

The Board remanded this matter in September 2010, May 2013, and February 2016 for further development.  The case is now back before the Board.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for the residuals of a claimed stroke and a right eye disability, to include as secondary to a claimed stroke.  Specifically, the Veteran contends he suffered from a viral infection while in service that went misdiagnosed and led to a stroke, from which he is currently suffering residuals.  Further, the Veteran contends his right eye disability is a product of his claimed in-service stroke.  Before decisions can be reached on these claims, an additional remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Stroke 

The Veteran was afforded a VA examination in October 2008 for his claimed stroke.  The examiner concluded that further testing needed to be conducted in order to determine whether there was evidence of a prior stroke and the extent of the Veteran's visual defects.  The examination report concluded that, following the completion of the required tests, the Veteran would need to be seen six weeks later for further evaluation.  In September 2010, with no evidence of a follow-up examination in the claims file, the Board found, in part, that remand was necessary in order to obtain the follow-up examination report.  

Pursuant to the September 2010 Board remand, the Veteran was scheduled for a VA examination in January 2013.  Prior to the examination, the Veteran contacted VA and requested to be rescheduled, as he would be unable to make his appointment due to a family emergency.  See January 2013 Report of General Information.  The Veteran requested that the VA examination be rescheduled after February 2013 due to scheduling conflicts. 

A review of the electronic claims file reveals that the Veteran was never contacted for his follow-up examination.  While a February 2013 Supplemental Statement of the Case noted that the Veteran had canceled his VA examination and had failed to reschedule, the Board finds that the RO should have contacted the Veteran with a new appointment time, as the instructions on VA's Report of General Information directed the RO to reschedule the Veteran for his examination.  Thus, the Board finds that the VA examination report of record is incomplete and that the completion of a follow-up VA examination is necessary.  38 C.F.R. § 3.159(c).

Right Eye Disability

On his December 2006 Report of Medical History upon enlistment, the Veteran indicated that he did not have, nor had he ever had, an eye disorder or trouble or loss of vision in either eye.  The corresponding December 2006 Report of Medical Examination clinically evaluated the Veteran's eyes as normal.

The Veteran's service treatment records reveal that in January 2007, the Veteran presented for a follow-up visit for right eye ptosis.  He reported his right eye was dry, itchy, and scratchy with mucous discharge.  The Veteran was assessed with visual disturbances.  In a February 2007 service treatment record, the Veteran reported a history of intermittent visual loss in both eyes, secondary to a bacterial infection. 

In a subsequent February service treatment record, the Veteran presented for examination at the Physical Evaluation Clinic and was determined to have a history of visual disturbances and intermittent visual loss in both eyes that existed prior to service.  Based on a number of pre-service conditions, medical separation was recommended, as the Veteran was found not to meet medical fitness standards.

In August 2007, the Veteran was afforded a VA examination for his right eye disability.  The VA examiner confirmed the Veteran's in-service diagnosis of right eye ptosis, but with abnormal facies and change in vision.  She noted that the VA Medical Center (VAMC) performing the examination was unable to conduct a Goldmann visual field examination and she was unable to provide the etiology of the Veteran's right eye disability without resort to mere speculation.

In an October 2008 VA examination for strokes and seizures, a VA examiner noted that the Veteran had inconsistent findings regarding hemianopia in the right eye, but there was no finding of ptosis.

In a December 2008 VA treatment record, the Veteran reported poor vision and extreme photophobia in the right eye only.  The ophthalmologist noted there was no ptosis and found total visual field loss in the right eye without associated afferent pupillary defect of optic atrophy on fundus examination. 

The Veteran was afforded another VA examination for his right eye disability in January 2013.  A VA examiner diagnosed the Veteran with severe visual field loss of the right eye and glaucoma suspect.  On examination, while the right eye lid did not rise as well as the left upper eye lid in vertical gaze positions, no ptosis was noted in primary gaze position.  Visual field testing revealed a severely constricted visual field 360 degrees of the right eye, which the examiner determined was a result of the Veteran's claimed stroke and not an upper eye lid issue.  Visual field results remained the same, even when the right upper eye lid was taped up. 

The VA examiner opined that the Veteran's inability to raise his right upper eye lid in superior gaze positions and his visual field loss were at least as likely as not proximately due to or the result of a cerebrovascular accident.  The examiner noted that she was unable to address whether ptosis was present before the Veteran entered active duty, as there were no pre-service medical records available that would prove or disprove the presence of ptosis.  The examiner also noted that the December 2008 VA treatment record noted there was no ptosis in either eye at the time. 

The Board finds that the VA opinions currently of record are not adequate to decide the claim.  The August 2007 examination was unable to determine the etiology of the Veteran's right eye disability and therefore was unable to provide an opinion without resorting to mere speculation.  The January 2013 VA examination determined there was no diagnosis of right eye ptosis but did not address the diagnoses of right eye ptosis made in the Veteran's January 2007 service treatment record and August 2007 VA examination report.  Further, the January 2013 VA examiner was unable to determine whether right eye ptosis existed prior to service because of the lack of pre-service treatment records, but failed to take into account the Veteran's right eye complaints and diagnosis of right eye ptosis that were made before the Veteran's claimed stroke and the Veteran's reported history of visual disturbances due to a bacterial infection that existed prior to service.  As such, the Board finds that the Veteran should be afforded a new VA examination to clarify whether the Veteran has a diagnosis of right eye ptosis and to determine the etiology of any diagnosed right eye disability. 

Finally, the Board finds that the Veteran's claim for service connection for a right eye disability is inextricably intertwined with his claim for service connection for residuals of a claimed stroke.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, remand is necessary, as development on the Veteran's service connection claim for the residuals of a stroke may impact his claim for a right eye disability. 

Accordingly, the case is REMANDED for the following action:

1.  First, schedule the Veteran for a VA stroke examination to be conducted by a qualified examiner.  The electronic claims folder, including a copy of this remand, should be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should review the Veteran's service treatment records and VA treatment records for any indication that he suffered a stroke while in service.

The examiner should provide an opinion as to whether the Veteran at least as likely as not (i.e. a 50 percent or greater probability) suffered a stroke while in service.  A complete rationale for any opinion offered should be provided.

If the examiner determines that the Veteran did suffer a stroke while in service, the examiner should identify all current disabilities that are residuals of the in-service stroke.  A complete rationale for each disability must be provided.

2.  After the Veteran's VA stroke examination has been completed and the examination report is available in the electronic claims file, schedule the Veteran for a VA eye examination to be conducted by a qualified examiner.  The electronic claims folder, including a copy of this remand, should be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  The examiner should address the following questions:

(a)  Does the Veteran currently suffer from a disability of the right eye, to include right eye ptosis?  If no diagnosis of right eye ptosis is found, the examiner should reconcile his or her opinion with the January 2007 and August 2007 diagnoses of right eye ptosis.

(b)  If the Veteran is found to suffer from a right eye disability, is it at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed right eye disability is caused by, or otherwise related to the Veteran's active duty service?  In rendering the requested opinion, the examiner should specifically address the February 2007 disclosure of a pre-service history of visual disturbances.  A complete rationale for any opinion offered should be provided.

(c)  If the Veteran's right eye disability is not directly related to service, determine whether the Veteran's right eye disability preexisted service and was at least as likely as not (i.e., at least 50 percent probability) aggravated (permanently worsened beyond normal progression) by service.  In rendering the requested opinion, the examiner should specifically address the February 2007 disclosure of a pre-service history of visual disturbances.  A complete rationale for any opinion offered should be provided.

If the examiner finds that the Veteran's right eye disability was aggravated by service, the examiner must identify the baseline level of the disability that existed before aggravation occurred.

(d)  If the VA stroke examination report concludes that it is at least as likely as not that the Veteran suffered a stroke while in service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed right eye disability is caused by the Veteran's in-service stroke?  A complete rationale for any opinion offered should be provided.

(c)  If the VA stroke examination report concludes that it is at least as likely as not that the Veteran suffered a stroke while in service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed right eye disability was aggravated (permanently worsened beyond normal progression) by the Veteran's in-service stroke?  A complete rationale for any opinion offered should be provided.

If the examiner finds that the Veteran's right eye disability was aggravated by the in-service stroke, the examiner must identify the baseline level of the disability that existed before aggravation occurred.

(3)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


